—In an action to recover damages, inter alia, for breach of contract, the defendant appeals as limited by its notice of appeal and further limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated May 8, 1990, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the defendant’s contention, we find that the Supreme Court properly denied its motion for summary judgment (see, Garnham & Han Real Estate Brokers v Oppenheimer, 148 AD2d 493, 494). The defendant failed to establish its entitlement to judgment as a matter of law by "tendering sufficient evidence to eliminate any material issues of fact from the case” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; see also, Zuckerman v City of New York, 49 NY2d 557, 562). Thompson, J. P., Rosenblatt, Lawrence and Santucci, JJ., concur.